Citation Nr: 1035043	
Decision Date: 09/16/10    Archive Date: 09/21/10

DOCKET NO.  05-09 376	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Huntington, West Virginia



THE ISSUES

1.  Entitlement to service connection for claimed erectile 
dysfunction.

2.  Entitlement to service connection for claimed irritable bowel 
syndrome (IBS).

3.  Entitlement to service connection for claimed coronary artery 
disease (CAD), to include as secondary to the service-connected 
PTSD.



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States





WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

K. L. Wallin, Counsel



INTRODUCTION

The Veteran served on active duty from April 1965 to March 1967.   

This matter comes before the Board of Veterans' Appeals (BVA or 
Board) on appeal from a May 2005 rating decision of the RO.

In May 2010, the RO awarded service connection for bilateral 
hearing loss and thus, there no longer remains a claim in 
controversy.  

The Board remanded the case to the RO in May 2008 for further 
development and adjudication.  

The Veteran presented testimony at a hearing held at the RO 
before the undersigned Veterans Law Judge in March 2008.  The 
transcript has been associated with the claims folder.
 
The Veteran has raised claims of service connection for 
skin cancer and prostate problems.  See VA Form 21-526b, 
Veteran's Supplemental Claim for Compensation, dated in 
June 2010.  They have not been adjudicated by the Agency 
of Original Jurisdiction (AOJ).  Therefore, the Board does 
not have jurisdiction and refers the matters to the AOJ 
for appropriate action.  


FINDINGS OF FACT

1.  The Veteran has been apprised of what evidence would 
substantiate the claims for benefits and the allocation of 
responsibility for obtaining such evidence; and all relevant 
medical and lay evidence obtainable and necessary to render a 
decision in these matters has been received.

2.  The Veteran currently is not shown to have diagnosed erectile 
dysfunction.

3.  The Veteran currently is not shown to have diagnosed IBS and 
his lay assertions are not credible for the purpose of 
establishing a continuity of gastrointestinal symptomatology 
since service.  The currently demonstrated colonic polyps are not 
shown to be due to a documented injury or other event of the 
Veteran's active military service.  

4.  The Veteran is not shown to have manifested CAD in service or 
for many years thereafter; CAD is not shown to be due to a 
documented injury or other event of the Veteran's active military 
service; CAD is not proximately due to or the result of the 
service-connected PTSD.  


CONCLUSIONS OF LAW

1.  The Veteran does not have a disability manifested by erectile 
dysfunction due to disease or injury that was incurred in or 
aggravated by active service.  38 U.S.C.A. §§ 1101, 1110, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.303 (2009).

2.  The Veteran does not have a disability manifested by IBS due 
to disease or injury that was incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1101, 1110, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.303 (2009).

3.  The Veteran does not have a disability manifested by CAD due 
to disease or injury that was incurred in or aggravated by active 
service; nor may any be presumed to have been incurred therein; 
nor is it proximately due to or the result of the service-
connected PTSD.  38 U.S.C.A. §§ 1101, 1110, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.310 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Preliminary Matters: Duties To Notify And Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified in 
part at 
38 U.S.C.A. §§ 5103, 5103A, and implemented at 38 C.F.R. § 3.159, 
amended VA's duties to notify and assist a claimant in developing 
the information and evidence necessary to substantiate a claim.

Under 38 U.S.C.A. § 5103, VA must notify the claimant of any 
information or evidence not of record that is necessary to 
substantiate the claim, as well as what parts of that information 
or evidence VA will seek to provide, and what parts VA expects 
the claimant to provide.  38 C.F.R. § 3.159(b) (2009).  

VA must provide such notice to a claimant prior to an initial 
unfavorable decision on a claim for VA benefits by the agency of 
original jurisdiction (AOJ), even if the adjudication occurred 
prior to the enactment of VCAA.  See Pelegrini v. Principi, 18 
Vet. App. 112, 119-120 (2004).  

Furthermore, the VCAA requirements of 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b) apply to all elements of a claim for service 
connection, so that VA must specifically provide notice that a 
disability rating and an effective date will be assigned if 
service connection is awarded.  Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006); aff'd sub nom. Hartman v. Nicholson, 483 
F.3d 1311 (2007).  

VA complied with notification responsibilities in regards to the 
Veteran's claims for service connection in correspondence sent to 
the Veteran in March 2005 and May 2008.  

These letters notified the Veteran of VA's responsibilities in 
obtaining information to assist the Veteran in completing his 
claims and identified the Veteran's duties in obtaining 
information and evidence to substantiate his claims.     Notice 
pursuant to the Dingess decision was included in the May 2008 
letter.  The claims were readjudicated in a May 2010 supplemental 
statement of the case (SSOC).  

VA has also made reasonable efforts to assist the Veteran in 
obtaining evidence necessary to substantiate his claims.  38 
U.S.C.A. § 5103A (West 2002).  The information and evidence 
currently associated with the claims file consists of the 
Veteran's service treatment and personnel records, post-service 
VA and private medical records, Social Security Administration 
(SSA) records, reports of VA examination, and the testimony from 
the March 2008 Board hearing.  The Veteran has not identified any 
other evidence which has not been obtained.

The VA Medical Center (VAMC) in Salem, Virginia indicated in May 
2009 that there were no records of treatment of the Veteran prior 
to 2004 at their facility.  In January 2008, Bluefield Mental 
Health indicated that there were no treatment records for the 
Veteran as they did not maintain records longer than 10 years.   
Any further efforts to obtain these records would be futile.   
38 C.F.R. § 3.159(c)(1), (2).

For the foregoing reasons, the Board therefore finds that VA has 
satisfied its duty to notify and the duty to assist pursuant to 
the VCAA.  See 38 U.S.C.A. §§ 5102 and 5103 (West 2002 & Supp. 
2009); 38 C.F.R. §§ 3.159(b), 20.1102 (2009); Pelegrini, supra; 
Quartuccio, supra; Dingess, supra.  

Any error in the sequence of events or content of the notice is 
not shown to have any effect on the case or to cause injury to 
the claimant.  Thus, any such error is harmless and does not 
prohibit consideration of this matter on the merits.  See 
Dingess, supra; see also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 
549 (Fed. Cir. 1998).   


II. Analysis

The Board has reviewed all the evidence in the Veteran's claims 
file.  Although the Board has an obligation to provide adequate 
reasons and bases supporting this decision, there is no 
requirement that the evidence submitted by the Veteran or 
obtained on his behalf be discussed in detail.  

Rather, the Board's analysis will focus specifically on what 
evidence is needed to substantiate each claim and what the 
evidence in the claims file shows, or fails to show, with respect 
to each claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 
(Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-
30 (2000).


Criteria

Service connection may be established for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Evidence of 
continuity of symptomatology from the time of service until the 
present is required where the chronicity of a condition 
manifested during service either has not been established or 
might reasonably be questioned.  38 C.F.R. § 3.303(b).  

Regulations also provide that service connection may be granted 
for any disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disability was incurred in service.  
38 C.F.R. § 3.303(d).

Moreover, where a veteran served continuously for ninety (90) 
days or more during a period of war, or during peacetime service 
after December 31, 1946, and cardiovascular-renal disease becomes 
manifest to a degree of at least 10 percent within one year from 
date of termination of such service, such disease shall be 
presumed to have been incurred in service, even though there is 
no evidence of such disease during the period of service.  This 
presumption is rebuttable by affirmative evidence to the 
contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 
38 C.F.R. §§ 3.307, 3.309.  

In order to prevail on the issue of service connection there must 
be medical evidence of a current disability; medical evidence, or 
in certain circumstances, lay evidence of in- service occurrence 
or aggravation of a disease or injury; and medical evidence of a 
nexus between an in-service injury or disease and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); 
see also Pond v. West, 12 Vet. App. 341, 346 (1999).

A disability, which is proximately due to, or the result of a 
service-connected disease or injury shall be service-connected.  
38 C.F.R. § 3.310.  When service connection is thus established 
for a secondary condition, the secondary condition shall be 
considered a part of the original condition.  Id; See Libertine 
v. Brown, 
9 Vet. App. 521, 522 (1996); Harder v. Brown, 5 Vet. App. 183, 18   
(1993).  


Erectile Dysfunction

The Veteran asserts that he is entitled to service connection for 
erectile dysfunction.  He has not set forth an incident of 
service incurrence and instead indicates that he has not been 
able to achieve an erection as result of medication used to treat 
an enlarged prostate and since he underwent "sponge testing" in 
2007.  BVA Transcript at 32, 34.   

After careful consideration of all procurable and assembled data, 
the Board finds that service connection for erectile dysfunction 
is not warranted.  As indicated, the Veteran does not contend 
(nor does the evidence of record show) that erectile dysfunction 
is directly related to an injury or other event of his period of 
active duty.  The Board finds it pertinent that service treatment 
records are wholly devoid of treatment or diagnoses regarding 
erectile dysfunction.  

Moreover, after service, erectile dysfunction has not been 
diagnosed.  Notably, there are no complaints, treatment, or 
diagnoses regarding erectile dysfunction contained in VA or 
private treatment records, reports of VA examination, or SSA 
records.  

The existence of a current disability is the cornerstone of a 
claim for VA disability compensation.  38 U.S.C.A. § 1131; see 
Degmetich v. Brown, 104 F. 3d 1328, 1332 (1997) (holding that 
interpretation of sections 1110 and 1131 of the statute as 
requiring the existence of a present disability for VA 
compensation purposes cannot be considered arbitrary).  

The evidence must show that the Veteran currently has the 
disability for which benefits are being claimed.  Such is not the 
case in the instant matter with regard to the claim for erectile 
dysfunction.  38 C.F.R. § 3.303.

As there is no currently diagnosed erectile dysfunction, service 
connection is clearly not warranted.  Id.  

The Board is cognizant that the Veteran maintains that he suffers 
from erectile dysfunction and that the Veteran is competent to 
report his symptoms.  See, e.g., Layno v. Brown, 6 Vet. App. 465 
(1994).  Competency, however, must be distinguished from weight 
and credibility, which are factual determinations going to the 
probative value of the evidence.   See Rucker v. Brown, 10 Vet. 
App. 67, 74 (1997).  

The Board cannot give great weight and credibility to the 
Veteran's account that he has erectile dysfunction, which is 
presumably related to service, as there are no complaints or 
treatment for such in any post-service medical record.  Moreover, 
a current disability has not been diagnosed.    

A remand for a VA medical opinion is not necessary in order to 
decide the claim in this case because the record does not contain 
any evidence that the Veteran suffered an injury, disease, or 
event in service or that he has a current diagnosis of erectile 
dysfunction or that the claimed erectile dysfunction may be 
associated with service.  38 C.F.R. § 3.159(c)(4)(i); Duenas v. 
Principi, 18 Vet. App. 512, 517 (2004), citing Paralyzed 
Appellants of Am. V. Sec'y of Appellants Affairs, 345 F.3d 1334, 
1355-57 (Fed. Cir. 2003).  

Although the Veteran reports having erectile dysfunction related 
to his military service, there is simply no medical evidence on 
file supporting his lay assertions.  

His statements alone cannot constitute competent evidence of a 
medical diagnosis or nexus opinion as only those medically 
trained are competent to diagnose a condition and identify likely 
etiology.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 
(1992).  

In sum, the preponderance of the evidence is against the claim 
and the appeal involving service connection must therefore be 
denied.  38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 
1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-
57 (1990).   


IBS

The Veteran asserts that he has IBS that is result of his period 
of active service.  Specifically, he asserts that he began 
experiencing loose bowels in service while stationed in Vietnam.  
He currently takes over-the-counter stool softeners.  

After careful consideration of all procurable and assembled data, 
the Board finds that service connection for claimed IBS is not 
warranted.  First, the Board finds it pertinent that service 
treatment records are wholly devoid of treatment or diagnoses 
regarding loose bowels or IBS.  

Next, the Veteran himself testified in March 2008 that he 
received no medical treatment after his discharge from service 
until approximately 1995; however, there is no evidence of 
gastrointestinal disturbance until 2004, some 37 years after his 
discharge from service.    

A prolonged period without medical complaint can be considered, 
along with other factors concerning a claimant's health and 
medical treatment during and after military service, as evidence 
of whether an injury or disease was incurred in service, which 
resulted in any chronic or persistent disability.  See Maxson v. 
Gober, 230 F.3d 1330 (Fed. Cir. 2000).  

The Board may consider the absence of evidence when engaging in a 
fact-finding role.  See Jordan v. Principi, 17 Vet. App. 261 
(2003) (Steinberg, J., writing separately) (noting that the 
absence of evidence may be considered as one factor in rebutting 
the aggravation part of the section 1111 presumption of 
soundness).  

This absence of evidence of complaints or treatment constitutes 
negative evidence against the claim because it tends to disprove 
that IBS was the result of the Veteran's active service.  Id.  

To the extent that the Veteran may be asserting that he had 
continued or ongoing problems with his bowels since service, 
these statements are not found to be credible for the purpose of 
establishing a continuity of symptomatology following service.  
38 C.F.R. § 3.303(b); Layno v. Brown, 6 Vet. App. 465 (1994); see 
also Rucker v. Brown, 10 Vet. App. 67, 74 (1997).  

Significantly, there were no gastrointestinal complaints or 
treatment for IBS in service or until 2004.  Thus, the Veteran's 
statements are inconsistent with any current assertions of his 
having had chronic or recurrent bowel problems since service.  
Id.

In fact, there remains a question as to whether the Veteran 
currently has IBS.  VA outpatient treatment records contain the 
following diagnoses in the "Problem List:" gastritis, 
gastroduodenitis, colonic polyps, spastic colon, diverticulosis 
and tubulovillous adenoma.  

However, even assuming IBS were present, as it was not shown 
during service or for years thereafter, service connection can 
only be granted if there is some competent evidence linking the 
current disability to service.  Here, there is no such competent 
evidence that establishes a relationship to an identified injury 
or other incident of service.  

Upon VA examination in April 2010, the examiner indicated that 
IBS or spastic colon was a diagnosis of exclusion and instead the 
Veteran had documented colon polyps.  The examiner opined that 
colonic polyps were not caused by or related to service.  

The examiner reasoned there were no documented gastrointestinal 
complaints including the large bowel when the Veteran was in 
active service.  The examiner also found no complaints within a 
year after his discharge from service. The examiner finally  
noted that diverticulosis was diagnosed in 2004 and colonic 
polyps thereafter.     

Though the Veteran contends that he has IBS that is related to 
his period of service, there is simply no medical evidence on 
file supporting the Veteran's assertion, and his statements alone 
cannot constitute competent evidence of a medical diagnosis or 
nexus opinion as only those medically trained are competent to 
diagnose or opine as to likely etiology of the claimed IBS.  See 
Espiritu, 2 Vet. App. at 494-95.  

Thus, the preponderance of the evidence is against the claim and 
the appeal must therefore be denied.  38 U.S.C.A. § 5107(b); 
38 C.F.R. § 3.310; Ortiz,  274 F.3d at 1364; Gilbert, 1 Vet. App. 
at 55-57.  


CAD

The Veteran asserts that his CAD is secondary to the service-
connected PTSD.  Specifically, the Veteran testified that his 
PTSD caused anxiety attacks, which lead to chest tightening and 
the currently diagnosed disease.
 
After careful consideration of all procurable and assembled data, 
the Board finds that service connection is not warranted for CAD 
on a direct, presumptive, or a secondary basis.  

Turning first to direct service connection, the Board must note 
that the Veteran does not contend (nor does the evidence of 
record show) that his CAD is directly related to an injury or 
other event of his period of active duty.  The Board finds it 
pertinent that service treatment records are wholly devoid of 
treatment or diagnoses regarding CAD.  

Post-service, the first objective evidence of CAD is in 2004, 
which is clearly outside the one-year presumptive period for 
cardiovascular-renal disease.  38 C.F.R. §§ 3.307, 3.309.  This 
represents a 37-year evidentiary gap between the Veteran's period 
of active service ending in 1967 and the earliest indication of 
CAD in 2004.  

The Board notes that the July 1989 report of VA examination found 
nonspecific ST-T changes during echocardiogram and cardiac 
arhythmia was noted in VA outpatient treatment records dated in 
2001.  However, neither entry diagnosed CAD, and even so, these 
findings were more than 22 years after his discharge from 
service.  Id.  

This absence of evidence of complaints or treatment constitutes 
negative evidence against the claim because it tends to disprove 
that CAD was the result of the Veteran's active service.  See 
Maxson, supra.

As the Veteran's CAD was not shown during service or for years 
thereafter, service connection can only be granted if there is 
some competent evidence linking the current disability to service 
or a service-connected disability.  

Here, there is no such competent evidence that establishes a 
relationship to an identified injury or other incident of service 
or the service-connected PTSD.  

Upon VA examination in April 2010, the examiner opined that CAD 
was not caused or aggravated by or related to the service-
connected PTSD, to include panic attacks, or his military 
service.  The examiner reasoned that the Veteran had no 
documented heart condition or chest pain during service and noted 
that CAD was diagnosed in 2005.  

The examiner indicated there was no medical literature that 
documents that PTSD caused or permanently worsened CAD, including 
panic attacks.  The examiner opined the Veteran's CAD was 
multifactorial, i.e. age, male gender, sedentary lifestyle, and a 
prolonged history of hypertension and hyperlipidemia.

Though the Veteran contends that he has CAD that is related to 
his service-connected PTSD, there is simply no medical evidence 
on file supporting the Veteran's assertion, and his statements 
alone cannot constitute competent evidence of a medical nexus 
opinion as only those medically trained are competent to diagnose 
or opine as to likely etiology of the CAD.  See Espiritu, 2 Vet. 
App. at 494-95.  

Thus, the preponderance of the evidence is against the claim and 
the appeal must therefore be denied.  38 U.S.C.A. § 5107(b); 
38 C.F.R. § 3.310; Ortiz,  274 F.3d at 1364; Gilbert, 1 Vet. App. 
at 55-57.  


ORDER

Service connection for claimed erectile dysfunction is denied.

Service connection for claimed IBS is denied.

Service connection for CAD, to include as secondary to the 
service-connected PTSD, is denied.


____________________________________________
STEPHEN L. WILKINS
Veterans Law Judge 
Board of Veterans' Appeals


 Department of Veterans Affairs


